MEMORANDUM DECISION
      Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
      this Memorandum Decision shall not be
                                                                                         Nov 08 2019, 6:41 am
      regarded as precedent or cited before any
      court except for the purpose of establishing                                           CLERK
                                                                                         Indiana Supreme Court
      the defense of res judicata, collateral                                               Court of Appeals
                                                                                              and Tax Court
      estoppel, or the law of the case.


      ATTORNEY FOR APPELLANT
      Joe Duepner
      Duepner Law LLC
      Noblesville, Indiana



                                                IN THE
          COURT OF APPEALS OF INDIANA

      Briana King,                                            November 8, 2019
      Appellant-Petitioner,                                   Court of Appeals Case No.
                                                              19A-DC-1098
              v.                                              Appeal from the
                                                              Hamilton Superior Court
      Matthew King,                                           The Honorable
      Appellee-Respondent                                     J. Richard Campbell, Judge
                                                              Trial Court Cause No.
                                                              29D04-1705-DC-4223



      Vaidik, Chief Judge.



                                          Case Summary
[1]   Two months after the trial court dissolved the marriage of Briana King

      (“Mother”) and Matthew King (“Father”), Mother filed a notice of intent to
      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019                  Page 1 of 9
      relocate to Mississippi with the parties’ two children. The trial court found that

      Mother’s reasons for moving to Mississippi were not legitimate. We affirm the

      trial court.



                            Facts and Procedural History
[2]   Mother and Father got married in 2013 and have two daughters, C.K. (born in

      October 2013) and A.K. (born in March 2015). Mother filed for divorce in

      January 2018. On October 29, 2018, the parties entered into a settlement

      agreement, which provided that the parties would share legal custody of the

      children with Mother having primary physical custody and Father having

      parenting time according to the Indiana Parenting Time Guidelines plus

      “twenty (20) additional parenting time overnights . . . such as the parties shall

      agree.” Appellant’s App. Vol. II p. 20. Also according to the settlement

      agreement, Father would pay $259 per week in child support. The trial court

      approved the settlement agreement and entered a decree of dissolution of

      marriage on November 5, 2018.


[3]   Two months later, on January 8, 2019, Mother filed a notice of intent to

      relocate about 700 miles away to Madison, Mississippi, where her best friend

      lives. According to the notice, Mother had “job opportunities in MS that

      w[ould] increase her yearly salary” and her best friend would provide “child

      care free of charge.” Id. at 37. Father objected to Mother’s notice of intent to

      relocate, explaining that he regularly exercises parenting time with the children

      and is actively involved in their lives, that Mother’s relocation would

      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 2 of 9
      “substantially interfere with his parenting time,” and that both Father’s and

      Mother’s families live in central Indiana. Id. at 40. Father also noted that he

      believed the real reason Mother wanted to move to Mississippi was to be near

      her boyfriend Brock.


[4]   At the March 2019 hearing, Mother testified that the “main reason” she wanted

      to move to Mississippi was for “[h]elp with my kids.” Tr. p. 7. She

      acknowledged that her brother and parents live in central Indiana but said that

      she cut off a relationship with her parents after she filed for divorce and that she

      and the children had not seen them in about a year. See id. at 38. Mother said

      that if the trial court allowed her and the children to move to Mississippi, they

      would live rent-free with her best friend for about a year, then she would buy

      her own house. Mother explained that she and the children had visited

      Mississippi three times—in August 2018 as well as over “Thanksgiving and

      Christmas breaks” in 2018—and that her children got along well with her best

      friend’s children. Id. at 11, 32. Mother testified that she met Brock on her

      August trip to Mississippi and that they got engaged on her “Christmas break”

      trip. Id. at 36. However, Mother claimed that Brock was not “any part of the

      reason why [she] wanted to move to Mississippi.” Id. at 13; see also id. at 42, 44.

      In fact, she said that she “d[idn’t] plan on marrying him right now.” Id. at 37.

      When asked if she was ever going to move in with Brock, Mother responded

      that she would “if” they got married. Id. at 42. Mother noted that she and

      Father were engaged for five years before they got married.




      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 3 of 9
[5]   Mother, a nurse practitioner, testified that another reason she wanted to move

      to Mississippi was for “a better job.” Id. at 36. Mother said that she earned

      $1,860 a week (or $46.50/hour, see Appellant’s Br. p. 6) in Indiana and had

      applied for higher-paying jobs in Mississippi in July 2018—before she and

      Father entered into the settlement agreement—and had gotten two job offers,

      one for $65/hour and another for $75/hour. Mother, however, did not present

      any documentary evidence to support these offers, and she could not remember

      the name of one of the companies that had offered her a job. Mother explained

      that one of the offers was for a “telemedicine” position. Tr. p. 29. Mother

      acknowledged that she had not researched any “telemed” positions in Indiana.

      Id. at 36-37. Mother testified that she had a nanny for the children for about

      three years and that she paid the nanny $460/week. She said that if she moved

      to Mississippi, her best friend would provide free childcare, saving her

      approximately $1,800 per month. Finally, Mother testified that if the trial court

      did not allow her to move with the children to Mississippi, she would not go.


[6]   Father testified that he did not want the children to move to Mississippi because

      of the distance, the impact it would have on his parenting time, and the fact that

      both his family and Mother’s family live in central Indiana. Father said that he

      wanted more time with the children but that Mother did not always give him

      extra time. See, e.g., id. at 50-51, 64, 76-77. Father explained that his parents

      live in Avon and that they spend a lot of time with the children, which Mother

      herself acknowledged. Id. at 35. In addition, Father testified that he believed

      Mother was “really going to Mississippi to be with” Brock. Id. at 67. Father


      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 4 of 9
      said that before he and Mother entered into the settlement agreement in

      October 2018, Mother had never discussed with him the possibility of her and

      the children moving to Mississippi. Id. Finally, Father’s mother, a registered

      nurse who typically works three ten-hour shifts a week, testified that Mother

      had not asked her for any help with the children since the divorce even though

      she had offered to help.


[7]   In April 2019, the trial court issued an order denying Mother’s request to

      relocate to Mississippi with the children. The order provides, in relevant part:


              11. Mother failed to prove that her reasons for relocating as
              stated in her Notice of Intent to Relocate [were] legitimate,
              because it appears that the actual reason for wanting to relocate is
              her recent engagement.


              12. Engagement and re-marriage can be a very legitimate reason
              for a parent to relocate, but Mother played down that purpose in
              her testimony. Mother testified that her engagement would last
              for at least two years. For that reason, her intent to remarry is
              not a legitimate reason to relocate at this time, even if she had
              raised it as a reason.


              13. The Court finds that Mother failed to prove that
              opportunities for a higher paying job and free child care are
              legitimate reasons to relocate. Moreover, Mother’s engagement
              is not [a] legitimate reason primarily because of the unsettled date
              of her proposed marriage.


              14. Since Mother testified that she would not be relocating if the
              Court denies her request to take her children, the Court does not
              need to decide what would be in the best interest of the children
              for custody.
      Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 5 of 9
       Appellant’s App. Vol. II pp. 75-76.


[8]    Mother now appeals.




                                 Discussion and Decision
[9]    We first note that Father did not file an appellee’s brief. When the appellee fails

       to submit a brief, we will not develop an argument on his behalf but, instead,

       we may reverse the trial court’s judgment if the appellant’s brief presents a case

       of prima facie error. GEICO Ins. Co. v. Graham, 14 N.E.3d 854, 857 (Ind. Ct.

       App. 2014).


[10]   Mother contends that the trial court erred in denying her request to relocate to

       Mississippi with the children. On appellate review of judgments with findings

       and conclusions, we “shall not set aside the findings or judgment unless clearly

       erroneous, and due regard shall be given to the opportunity of the trial court to

       judge the credibility of the witnesses.” Ind. Trial Rule 52(A). We do not

       reweigh the evidence or assess the credibility of witnesses, and the evidence

       should be viewed most favorably to the judgment. Best v. Best, 941 N.E.2d 499,

       502 (Ind. 2011). In conjunction with Trial Rule 52, there is a longstanding

       policy that appellate courts should defer to the determination of trial courts in

       family-law matters. D.G. v. S.G., 82 N.E.3d 342, 348 (Ind. Ct. App. 2017),

       trans. denied. As our Supreme Court has explained:



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 6 of 9
               Appellate deference to the determinations of our trial court
               judges, especially in domestic relations matters, is warranted
               because of their unique, direct interactions with the parties face-
               to-face, often over an extended period of time. Thus enabled to
               assess credibility and character through both factual testimony
               and intuitive discernment, our trial judges are in a superior
               position to ascertain information and apply common sense,
               particularly in the determination of the best interests of the
               involved children.


       Best, 941 N.E.2d at 502.


[11]   Mother argues that the trial court erred in finding that she did not have good-

       faith and legitimate reasons for moving to Mississippi. A parent intending to

       relocate with a child must prove “that the proposed relocation is made

       in good faith and for a legitimate reason.” Ind. Code § 31-17-2.2-5(e) (formerly

       subsection (c)). If the relocating parent meets that burden of proof, “the burden

       shifts to the nonrelocating parent to show that the proposed relocation is not in

       the best interest of the child.” Id. at (f) (formerly subsection (d)).


[12]   No explicit criteria exist to determine whether a relocation is made

       in good faith and for a legitimate reason; however, “more than a mere pretext”

       is required. T.L. v. J.L. 950 N.E.2d 779, 787 (Ind. Ct. App. 2011), reh’g

       denied. Relocating for financial reasons, for employment opportunities, and to

       be near family are commonly acceptable reasons to support good faith and

       legitimacy. Id. at 787-88; see also Gold v. Weather, 14 N.E.3d 836, 842 (Ind. Ct.

       App. 2014), trans. denied.



       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 7 of 9
[13]   Here, the trial court found that Mother’s stated reasons for moving to

       Mississippi—for a higher-paying job and free childcare—were not legitimate.

       Mother testified that she had applied for jobs in Mississippi in July 2018, while

       the divorce was pending and before the parties entered into the settlement

       agreement. Yet, Mother never told Father about wanting to move with the

       children to Mississippi. Accordingly, when the parties entered into the

       settlement agreement in October, Father had no idea about Mother’s plans.

       And when the trial court approved the settlement agreement and dissolved the

       parties’ marriage a couple days later, it had no idea either. See Ind. Code § 31-

       17-2.2-2 (noting that if a party provides notice of relocation at an initial hearing

       to determine custody, the court may consider the relocation factors in its initial

       custody determination). Although Mother testified that she had received two

       job offers in July 2018, she didn’t present any documentary evidence of those

       offers or that they were still open some nine months later. In addition, Mother

       admitted that she hadn’t searched for any “telemed” positions in Indiana. As

       for childcare, Mother claimed that her best friend would provide free childcare,

       saving her approximately $1,800 per month. Notably, however, Mother did not

       claim that she was unable to afford her current childcare arrangement. Indeed,

       when the parties entered into the settlement agreement in October, they

       attached a Child Support Obligation Worksheet, which established Father’s

       child support at $259 per week. On this worksheet, Mother’s childcare

       expenses are listed at $450 per week.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 8 of 9
[14]   Based on this evidence, the trial court found that although these could be good-

       faith and legitimate reasons, they were pretext for Mother’s real reason for

       wanting to move to Mississippi—Brock. However, the trial court found that

       this reason was not legitimate because of the “unsettled date of [their] proposed

       marriage.” That is, Mother testified that she “d[idn’t] plan on marrying [Brock]

       right now,” didn’t “plan on moving in with him” anytime soon, and would

       move in with him “if” they got married. Tr. pp. 37, 39, 42. Accordingly, the

       trial court found that although “[e]ngagement and re-marriage can be a very

       legitimate reason for a parent to relocate,” it wasn’t in this case. It is not for us

       to second-guess the trial court’s assessment of Mother’s credibility or to reweigh

       the evidence. We therefore affirm the trial court.


[15]   Affirmed.


       Riley, J., and Bradford, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-DC-1098 | November 8, 2019   Page 9 of 9